Opinion filed August 3, 2006 















 








 




Opinion filed August 3, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00096-CV 
 
                                                    __________
 
                  LARRY
KETON AND BETTY LOU KETON,
Appellants
                                                             V.
       TERANCE
CORLEY AND STEPHANIE NICOLE CORLEY, Appellees
 

 
                                           On
Appeal from the 1st District Court
                                                          Sabine
  County, Texas
                                                   Trial
Court Cause No. 11,792
 

 
                                              M
E M O R A N D U M   O P I N I O N
Appellants= brief was originally due to be filed in
this court on or before May 24, 2006. 
Appellants filed one motion for extension of time that was granted until
June 23, 2006.  On July 13, 2006, the
clerk of this court wrote the parties advising them that appellants= brief was past due and that failure to
file the brief by July 28, 2006, could result in the dismissal of the appeal.
There has been no response to the July 13 letter.
Therefore,
the appeal is dismissed for want of prosecution.
 
August 3, 2006                                                                                     PER CURIAM
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.